FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT

 GERARDO VAZQUEZ; GLORIA                            No. 17-16096
 ROMAN; JUAN AGUILAR, on behalf
 of themselves and all other similarly                D.C. No.
 situated,                                         3:16-cv-05961-
                Plaintiffs-Appellants,                 WHA

                      v.
                                                       ORDER
 JAN-PRO FRANCHISING
 INTERNATIONAL, INC.,
               Defendant-Appellee.


                        Filed July 22, 2019

 Before: Ronald M. Gould and Marsha S. Berzon, Circuit
      Judges, and Frederic Block, District Judge.*

                                Order




    *
      The Honorable Frederic Block, United States District Judge for the
Eastern District of New York, sitting by designation.
2       VAZQUEZ V. JAN-PRO FRANCHISING INT’L

                        ORDER

   Defendant-Appellee’s Petition for Panel Rehearing
(Dkt. 93) is GRANTED.

    The opinion in the above-captioned matter filed on
May 2, 2019, and published at 923 F.3d 575, is
WITHDRAWN. A revised disposition and an order
certifying to the California Supreme Court the question of
whether Dynamex Ops. W. Inc. v. Superior Court, 416 P.3d
1 (Cal. 2018), applies retroactively will be filed in due
course.